1

2

3

4                                                                             JS-6
5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                         SOUTHERN DIVISION
11

12   JUAN BENITO CASTRO,                        )   No. SA CV 18-2095-DOC (PLA)
                                                )
13                      Petitioner,             )
                                                )   JUDGMENT
14                v.                            )
                                                )
15   F. MARTINEZ, Warden,                       )
                                                )
16                      Respondent.             )
                                                )
17

18         Pursuant    to   the    order    accepting   the    Magistrate   Judge’s   Report   and
19   Recommendation, IT IS ADJUDGED that the Petition in this matter is denied and dismissed with
20   prejudice.
21

22   DATED: April 4, 2019
                                                               HONORABLE DAVID O. CARTER
23                                                            UNITED STATES DISTRICT JUDGE
24

25

26

27

28
